           Case 5:20-cv-00918-EJD Document 21 Filed 03/12/20 Page 1 of 4




 1   Susan D. Fahringer (CA Bar No. 162978)
     SFahringer@perkinscoie.com
 2   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 3   Seattle, WA 98101-3099
     Telephone: 206.359.8000
 4   Facsimile: 206.359.9000
 5   Attorneys for Google LLC
 6                        UNITED STATES DISTRICT COURT
 7                      NORTHERN DISTRICT OF CALIFORNIA

 8
 9   BRANDON MOLANDER, individually           Case No. 5:20-cv-00918-EJD
     and on behalf of all others similarly
10                                            STIPULATION TO EXTEND
     situated,
                                              DEFENDANT’S DEADLINE TO
11                                            RESPOND TO COMPLAINT
                 Plaintiff,
12
          v.                                  Current Deadline:    March 13, 2020
13                                            Extended Deadline:   April 27, 2020
14   GOOGLE LLC, a Delaware limited                                (45-Day Extension)
     liability company,
15                                            Before: Hon. Edward J. Davila
                 Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        1
      STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT – No. 5:20-cv-00918-EJD
             Case 5:20-cv-00918-EJD Document 21 Filed 03/12/20 Page 2 of 4




 1           WHEREAS, Plaintiff Brandon Molander (“Plaintiff”) filed the complaint in this
 2   action on February 6, 2020 (Dkt. 1);
 3           WHEREAS, Plaintiff served Defendant Google LLC (“Defendant”) with that
 4   complaint on February 21, 2020, and filed proof of service with this Court that same day
 5   (Dkt. 19);
 6           WHEREAS, Defendant’s response to the complaint currently is due by March 13,
 7   2020;
 8           WHEREAS, Plaintiff Molander’s counsel, the Ahdoot & Wolfson (“AW”) and Carey
 9   Rodriguez Milian Gonya (“CR”) firms, together, have been litigating substantially identical
10   claims against Google on behalf of the same putative class in the Northern District of
11   Illinois, since early 2016 and in Illinois state court, and, currently, represent plaintiffs in the
12   first filed of these cases, which is pending before the U.S. Court of Appeals for the Seventh
13   Circuit (see Rivera v. Google LLC, 7th Cir. Case No. 19-1182);
14           WHEREAS, AW and CR have also initated two cases in Illinois state court alleging
15   substantially identical claims against Google on behalf of the same putative class;
16           WHEREAS, Rivera and the other related actions filed by AW and CR, like the instant
17   action pending before this Court, seek damages and injunctive relief on a class-wide basis
18   against Google for allegedly collecting, storing, and using Plaintiff’s biometric identifiers
19   and biometric information in connection with the Google Photos service in violation of
20   Illinois’ Biometric Information Privacy Act (“BIPA”), 740 ILCS 14/1, et. seq.;
21           WHEREAS, the parties in the Rivera action have conducted substantial discovery,
22   including numerous depositions and the production and review of several hundred
23   thousand documents;
24           WHEREAS, the parties in the Rivera action have litigated numerous substantive
25   motions, including a motion to dismiss (which the district court denied) and a motion for
26   summary judgment (which the district court granted on Article III standing grounds and
27   resulted in a dismissal without prejudice, and which currently is on appeal before the
28   Seventh Circuit);
                                         2
       STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT – No. 5:20-cv-00918-EJD
            Case 5:20-cv-00918-EJD Document 21 Filed 03/12/20 Page 3 of 4




 1         WHEREAS, the parties in the Rivera action have been actively engaged in settlement
 2   negotiations since May 2018, including conducting a full-day mediation in August 2018
 3   before Hon. Layn R. Philllips (Ret.), commencing mediation before the Circuit Mediator
 4   for the U.S. Court of Appeals for the Seventh Circuit, and holding numerous conferences
 5   with the Circuit Mediator and each other concerning a potential class-wide settlement;
 6         WHEREAS, in light of these settlement discussions, during which all major deal
 7   points have been discussed and significant progress has been made regarding a potential
 8   class-wide settlement, the Circuit Mediator has entered an order setting an in-person status
 9   conference at the Seventh Circuit Mediation Office on March 31, 2020, which may result
10   in continuing negotiations if the matter is not resolved during that conference. (7th Circuit
11   Case No. 19-1182, Dkt. 25);
12         WHEREAS, the parties are in agreement that an extension of Defendant’s current
13   deadline to respond to the complaint in this action would allow the parties to focus their
14   resources on the currently pending and first-filed Seventh Circuit proceedings;
15         WHEREAS, the Local Rules allow the parties to stipulate “to extend the time within
16   which to answer or otherwise respond to the complaint, . . . provided the change will not
17   alter the date of any event or any deadline already fixed by Court order” (Local Rule 6-1(a));
18         WHEREAS, as recited above, good cause exists for a 45-day extension of
19   Defendant’s deadline to respond to the complaint in this action;
20         WHEREAS, a 45-day extension of Defendant’s deadline to respond to the complaint
21   in this action will not alter the date of any event or any deadline already fixed by the Court;
22   ///
23
24   ///
25
26   ///
27
28   ///
                                         3
       STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT – No. 5:20-cv-00918-EJD
            Case 5:20-cv-00918-EJD Document 21 Filed 03/12/20 Page 4 of 4




 1         ACCORDINGLY, the parties, by and through their counsel of record, hereby
 2   stipulate that Defendant’s deadline to respond to the complaint in this matter shall be
 3   EXTENDED by 45 days, until April 27, 2020.
 4
 5   Dated: March 12, 2020                        /s/ [Susan D. Fahringer
                                           PERKINS COIE LLP
 6
                                           Susan D. Fahringer
 7                                         SFahringer@perkinscoie.com
                                           1201 Third Avenue, Suite 4900
 8
                                           Seattle, WA 98101-3099
 9                                         Telephone: 206.359.8000
                                           Facsimile: 206.359.9000
10
11                                         Attorneys for Google LLC
12
13   Dated: March 12, 2020                         /s/ Tina Wolfson
                                            AHDOOT & WOLFSON, PC
14                                          Tina Wolfson
                                            twolfson@ahdootwolfson.com
15                                          Robert Ahdoot
                                            rahdoot@ahdoofwolfson.com
16                                          Theodore W. Maya
                                            tmaya@ahdootwolfson.com
17                                          Bradley K. King
                                            bking@ahdootwolfson.com
18                                          10728 Lindbrook Drive
                                            Los Angeles, CA 90024
19                                          Tel: (310) 474-9111
                                            Fax: (310) 474-8585
20
                                            CAREY RODRIGUEZ MILIAN GONYA,
21                                          LLP
                                            David P. Milian
22                                          dmilian@careyrodriguez.com
                                            John C. Carey
23                                          jcarey@careyrodriguez.com
                                            Jennifer M. Hernandez
24                                          jhernandez@careyrodriguez.com
                                            1395 Brickell Avenue, Suite 700
25                                          Miami, Florida 33131
                                            Tel: (305) 372-7474
26                                          Fax: (305) 372-7475

27                                          Counsel for Plaintiff and the Putative Class

28
                                        4
      STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT – No. 5:20-cv-00918-EJD
